DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 6/4/2020 and 8/13/2021 have been fully considered.  Initialed copies of said IDSs are enclosed herein.
Drawings
The drawings filed 4/22/2020 are accepted.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2008/0039583) in view of Shiraki et la (US 5,183,857).
With regards to claims 1 and 10, Lee teaches an adhesive composition comprising a functionalized olefin-based polymer (claim 1); and a styrenic block copolymer, comprising, in polymerized form, styrene, and ethylene and/or at least one alpha-olefin (0036-hydrogenated block polymers taught therein).  Lee teaches the composition may be applied to a polypyrene substrate (0050-herein understood to read on the substrate of claim 1).
With regards to the limitation that the primer composition comprises less than 0.001 wt% of an isocyanate, based on the weight of the primer composition and the limitations of claims 7 and 11, Lee does not require the composition to include an isocyanate compound.  Therefore, Lee is understood to read on the claimed composition which “ does not comprise an isocyanate compound.”
Lee teaches the composition should comprise a styrene block component, but does not teach said component should be functionalized.  However, Shiraki teaches that functionalized styrene block components have good compatibility with polar group containing thermoplastic polymers and improve the mechanical characteristics, weatherability, and resistance to heat gaining (col 3, lines 40+).  Maleic anhydride is the preferred functionality (col 14, lines 10+).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to functionalize the block copolymer of lee with maleic anhydride functionality in order to improve the composition’s mechanical characteristics, weatherability, and resistance to heat gaining
With regards to claim 3, Lee teaches the functionalized polymer is an ethylene polymer (claim 1).
With regards to claim 6, Lee teaches the composition may comprise 40-70wt% ethylene polymers and 25-45wt% styrene polymers (claim 1-herien understood to read on the claimed ration of claim 6).
With regards to claims 8 and  12, Lee is silent to the presence of a halogen in the adhesive composition.  Thus, the composition is understood to read on the claimed composition “ halogen free.”
With regards to claims 5 and 13, Lee teaches the functionalized olefin-based polymer is preferably a maleic anhydride (MAH) functionalized ethylene-based polymer (0031).  Furthermore, the examiner takes the position it would have been obvious to one of ordinary skill in the art to functionalize the styrene block of Lee with maleic anhydride for the reasons set forth above. 
With regards to claims 9 and 15, Lee teaches the adhesive may be applied to substrates, herein understood to read on the claimed “An article” of claim 15 (0050).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2008/0039583) in view of, as applied to claims above, and further in view of Wang et al (US 2020/0255643).
Lee is relied upon as above.  Specifically, Lee teaches the composition may comprise a plasticizer (0046) but does not teach that plasticizer should be a hydrocarbon.  However, Wang teaches plasticizers are hydrocarbon liquid or oil that are capable of swelling or softening olefinic-based polymers (0035).  Such liquids desirably do not appreciably react with the polymers or functionalizing agents and may include hydrocarbon liquids having the formula C.sub.xH.sub.y, wherein x is 5 to 20, such as hexane, isohexane, pentane, isopentane, and cyclohexane (note: applicant teaches hexanes and cyclohexanes are among their preferred hydrocarbon solvents). Thus, it would have been obvious to one of ordinary skill in the art to utilize hydrocarbon plasticizers are the plasticizers taught in Lee because such hydrocarbon liquids are useful for use with functionalized olefinic resins and are capable of swelling or softening the reins without reacting with it.
With regards to claim 14, Lee teaches the composition may further comprises a solvent composition comprising at least one hydrocarbon solvent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20130108827 teaches an adhesive composition similar to Lee comprising a functionalized ethylene copolymer and a styrenic block copolymer..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN R KRUER/
 Primary Examiner, Art Unit 3649